Case 1:21-cr-O0400-NLH Document 1 Filed 05/12/21 Page 1 of 5 PagelD: 1

2021R00466/KMH

UNITED STATES DISTRICT COURT

DISTRICT OF NEW JERSEY
UNITED STATES OF AMERICA | Crim.No.21- OO (NUE),
SB Be
v. 18 U.S.C. § 922(g)(1) =
18 U.S.C. §§ 1512(b)(2)(B) and 2 a=
ANTHONY D. PARKER noes
u &
and INDICTMENT se
fad ed
4 BS
SAIDAH A. DAVIS o 8

 

The Grand Jury in and for the District of New Jersey, sitting at Camden, charges:
COUNT ONE
(Unlawful Possession of a Firearm by a Previously Convicted Felon)

On or about April 14, 2021, in Camden County, in the District of New Jersey, and

elsewhere, the defendant,
ANTHONY D. PARKER,

knowing that he had previously been convicted of a crime punishable by a term of imprisonment
exceeding one year in the United States District Court, District of New Jersey, did knowingly
possess a firearm, namely one Glock 9mm semi-automatic pistol, Model 19 Gen 5, bearing serial
number BGMX058, and fourteen (14) rounds of assorted 9mm caliber ammunition, and the firearm

was in and affecting interstate commerce.

In violation of Title 18, United States Code, Section 922(g){1).
Case 1:21-cr-O0400-NLH Document 1 Filed 05/12/21 Page 2 of 5 PagelD: 2

COUNT TWO
(Witness Tampering)
On or about April 16, 2021, in Camden County, in the District of New Jersey, and
elsewhere, the defendants,
ANTHONY D. PARKER
and
SAIDAH A. DAVIS,
knowingly attempted to corruptly persuade another person, Individual 1, with the intent to cause
or induce Individual 1 to alter, destroy, mutilate, and conceal an object, namely one Glock 9mm
semi-automatic pistol, Model 19 Gen 5, bearing serial number BGMX058, with the intent to impair
the pistol’s integrity and availability for use in an official proceeding, namely a criminal

prosecution of Anthony D. Parker.

In violation of Title 18, United States Code, Sections 1512(b)(2)(B) and 2.
Case 1:21-cr-O0400-NLH Document 1 Filed 05/12/21 Page 3 of 5 PagelD: 3

FORFEITURE ALLEGATION

1. The allegations contained in this Indictment are hereby realleged and incorporated
by reference as though set forth in full herein for the purpose of alleging forfeiture pursuant to
Title 18, United States Code, Section 924(d)(1) and Title 28, United States Code, Section 2461(c).

2. Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1), set forth in Count 1 of this Indictment, the defendant

ANTHONY D. PARKER,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d)(1) and
Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in or used
in the commission of the offense, including, but not limited to, the following:

(i) One (1) Glock Glock 9mm semi-automatic pistol, Model 19 Gen 5, bearing
serial number BGMX058; and

ii} | Fourteen (14) rounds of assorted 9mm caliber ammunition.

Substitute Assets Provision
3. If any of the above-described forfeitable property, as a result of any act or
omission of the defendant:
(a) cannot be located upon the exercise of due diligence;

(b) has been transferred or sold to, or deposited with, a
third person;

(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially diminished in value; or

(e) has been commingled with other property which cannot be subdivided
without difficulty;
Case 1:21-cr-O0400-NLH Document 1 Filed 05/12/21 Page 4 of 5 PagelD: 4

it is the intent of the United States, pursuant to 2! U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(c), to seek forfeiture of any other property of said defendant up to the value of the above

forfeitable property.

A TRUE BILL

FCREPERSON
[Lebel Of Pay ?™

RACHAEL A, HONIG
Acting United States Attorney

 
Case 1:21-cr-O0400-NLH Document 1 Filed 05/12/21 Page 5 of 5 PagelD: 5

CASE NUMBER:

 

United States District Court
District of New Jersey

UNITED STATES OF AMERICA

 

Vv.

ANTHONY D. PARKER
and
SAIDAH A. DAVIS

INDICTMENT FOR

18 U.S.C. § 922(g)(1)
18 U.S.C. §§ 1512(b)(2)(B) and 2

 

RACHAEL A. HONIG
ACTING UNITED STATES ATTORNEY, NEIWARK, NEW JERSEY

 

KRISTEN M. HARBERG
ASSISTANT U.S. ATTORNEY
CAMDEN, NEW JERSEY
856-757-5026

 
